PER CURIAM:
Blake McGrath appeals the district court’s order dismissing as frivolous his 42 U.S.C. § 1983 (2006) suit against state prison officials for the loss of some of his books. On appeal, we confine our review to the issues raised in the Appellant’s brief. See 4th Cir. R. 34(b). Because McGrath’s informal brief does not challenge the basis for the district court’s disposition, McGrath has forfeited appellate review of the court’s order. Accordingly, we affirm the district court’s judgment. We deny McGrath’s motions for transcript at government expense and to amend/correct complaint. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.